Case 2:17-cv-07639-SJO-KS Document 622 Filed 12/23/19 Page 1 of 13 Page ID #:27841



    1   Morgan Chu (SBN 70446)
        mchu@irell.com
    2   Alan J. Heinrich (SBN 212782)
        aheinrich@irell.com
    3   C. Maclain Wells (SBN 221609)
        mwells@irell.com
    4   Elizabeth C. Tuan (SBN 295020)
        etuan@irell.com
    5   IRELL & MANELLA LLP
        1800 Avenue of the Stars, Suite 900
    6   Los Angeles, California 90067-4276
        Telephone: (310) 277-1010
    7   Facsimile: (310) 203-7199
    8   Andrea W. Jeffries (SBN 183408)
        ajeffries@jonesday.com
    9   Luke J. Burton (SBN 301247)
        lburton@jonesday.com
   10   JONES DAY
        555 South Flower Street, Fiftieth Floor
   11   Los Angeles, CA 90071
        Telephone: (213) 489-3939
   12   Facsimile: (213) 243-2539
   13   [List of counsel continues on next page]
   14   Attorneys for Plaintiffs
        JUNO THERAPEUTICS, INC. and SLOAN KETTERING
   15   INSTITUTE FOR CANCER RESEARCH
   16                    UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
   17
        JUNO THERAPEUTICS, INC. AND      Case No. 2:17-cv-07639-SJO-KSx
   18   SLOAN KETTERING INSTITUTE
        FOR CANCER RESEARCH,             PLAINTIFFS AND
   19                                    COUNTERCLAIM
                   Plaintiffs,           DEFENDANTS’ ANSWER TO
   20        v.                          COUNTERCLAIM PLAINTIFF’S
                                         COUNTERCLAIMS
   21   KITE PHARMA, INC.,
                   Defendant.
   22
        KITE PHARMA, INC.,               DEMAND FOR JURY TRIAL
   23
                   Counterclaim Plaintiff,         Hon. S. James Otero
   24        v.
   25   JUNO THERAPEUTICS, INC. AND
        SLOAN KETTERING INSTITUTE
   26   FOR CANCER RESEARCH,
                Counterclaim Defendants.
   27
   28
                                                       PLAINTIFFS AND COUNTERCLAIM DEFENDANTS’
                                                            ANSWER TO COUNTERCLAIM PLAINTIFF’S
                                                                                COUNTERCLAIMS
Case 2:17-cv-07639-SJO-KS Document 622 Filed 12/23/19 Page 2 of 13 Page ID #:27842



    1   Rebecca Carson (SBN 254105)
        rcarson@irell.com
    2   Ingrid M. H. Petersen (SBN 313927)
        ipetersen@irell.com
    3   IRELL & MANELLA LLP
        840 Newport Center Drive, Suite 400
    4   Newport Beach, CA 92660
        Telephone: (949) 760-0991
    5   Facsimile: (949) 760-5200
    6   Christopher J. Harnett (Pro Hac Vice)
        charnett@jonesday.com
    7   Sarah A. Geers (Pro Hac Vice)
        sgeers@jonesday.com
    8   Kevin V. McCarthy (Pro Hac Vice)
        kmccarthy@jonesday.com
    9   JONES DAY
        250 Vesey Street
   10   New York, NY 10281-1047
        Telephone: (212) 326-3939
   11   Facsimile: (212) 755-7306
   12   Jennifer L. Swize (Pro Hac Vice)
        jswize@jonesday.com
   13   JONES DAY
        51 Louisiana Avenue, N.W.
   14   Washington, DC 20001-2113
        Telephone: (202) 879-3939
   15   Facsimile: (202) 626-1700
   16   John M. Michalik (Pro Hac Vice)
        jmichalik@jonesday.com
   17   JONES DAY
        77 West Wacker Drive, Suite 3500
   18   Chicago, IL 60601-1692
        Telephone: (312) 782-3939
   19   Facsimile: (312) 782-8585
   20   Attorneys for Plaintiffs
        JUNO THERAPEUTICS, INC. and SLOAN KETTERING
   21   INSTITUTE FOR CANCER RESEARCH
   22
   23
   24
   25
   26
   27
   28
                                                     PLAINTIFFS AND COUNTERCLAIM DEFENDANTS’
                                                          ANSWER TO COUNTERCLAIM PLAINTIFF’S
                                                                              COUNTERCLAIMS
Case 2:17-cv-07639-SJO-KS Document 622 Filed 12/23/19 Page 3 of 13 Page ID #:27843



    1         Plaintiffs and Counterclaim Defendants Juno Therapeutics, Inc. and Sloan
    2   Kettering Institute for Cancer Research (together, “Juno”) hereby respond to the
    3   Counterclaims of Kite Pharma, Inc. (“Kite”) as follows:
    4                                       THE PARTIES
    5         1.     Juno lacks sufficient knowledge or information to form a belief as to the
    6   truth or falsity of the allegations set forth in paragraph 1 and on that basis denies them.
    7         2.     Juno is informed and believes, and on that basis admits, that Kite is a
    8   corporation organized and existing under the laws of the State of Delaware with a
    9   principal place of business at 2400 Broadway, Santa Monica, California, 90404.
   10         3.     Juno admits that Sloan Kettering Institute for Cancer Research (“Sloan
   11   Kettering”) is a corporation organized and existing under the laws of the State of New
   12   York, with a principal place of business at 1275 York Avenue, New York, New York,
   13   10065. Juno also admits that Sloan Kettering is the named assignee of U.S. Patent
   14   No. 7,446,190 (the “’190 Patent”).
   15         4.     Juno admits that Juno Therapeutics, Inc. is a corporation organized and
   16   existing under the laws of the State of Delaware, with its principal place of business
   17   at 400 Dexter Avenue North, Suite 1200, Seattle, Washington 98109, and is a wholly
   18   owned subsidiary of Celgene Corporation, which is a wholly owned subsidiary of
   19   Bristol-Myers Squibb Company. Except as expressly admitted, Juno denies the
   20   allegations set forth in paragraph 4 of the Counterclaims.
   21                              JURISDICTION AND VENUE
   22         5.     Juno admits that Kite purports to bring claims under the Declaratory
   23   Judgment Act and the patent laws of the United States of America, Title 28 and 35
   24   of the United States Code.
   25         6.     Juno admits that subject matter jurisdiction exists in this action under 28
   26   U.S.C. §§ 1331, 1338(a), 2201, and 2202.
   27
   28
                                                             PLAINTIFFS AND COUNTERCLAIM DEFENDANTS’
                                                                  ANSWER TO COUNTERCLAIM PLAINTIFF’S
                                                  -1-                                 COUNTERCLAIMS
Case 2:17-cv-07639-SJO-KS Document 622 Filed 12/23/19 Page 4 of 13 Page ID #:27844



    1           7.    Juno admits that, for the purposes of this lawsuit only, this Court has
    2   personal jurisdiction over Juno Therapeutics. Except as expressly admitted, Juno
    3   denies the allegations set forth in paragraph 7 of the Counterclaims.
    4           8.    Juno admits that, for the purposes of this lawsuit only, this Court has
    5   personal jurisdiction over Sloan Kettering. Except as expressly admitted, Juno denies
    6   the allegations set forth in paragraph 8 of the Counterclaims.
    7           9.    Juno admits that venue is proper.
    8           10.   Juno admits that Juno has accused Kite of infringement of the ’190
    9   Patent, which Kite denies.
   10           11.   Juno admits that an actual and justiciable controversy exists between
   11   Kite and Juno with respect to non-infringement and invalidity of the ’190 Patent.
   12                                FACTUAL BACKGROUND
   13           12.   Juno admits that Kite is the owner of KTE-C19, also known as
   14   YESCARTA. Juno further admits that YESCARTA involves the engineering of a
   15   cancer patient’s own T cells to produce a CAR-T targeting CD19, but otherwise
   16   denies the allegations set forth in paragraph 12.
   17           13.   Juno lacks sufficient knowledge or information to form a belief as to the
   18   truth or falsity of the allegations set forth in paragraph 13 and on that basis denies
   19   them.
   20           14.   Juno admits as a general matter that CAR-T therapy “involves taking T
   21   cells out of a patient, engineering the cells to express the appropriate CAR, expanding
   22   the engineered cell population, and ultimately reintroducing the cells back into the
   23   patient’s body, where they attack the target cancer,” but otherwise denies the
   24   allegations set forth in paragraph 14.
   25                       (a)    YESCARTA®: A Clinical Success
   26           15.   Juno lacks sufficient knowledge or information to form a belief as to the
   27   truth or falsity of the allegations set forth in paragraph 15 and on that basis denies
   28   them.
                                                            PLAINTIFFS AND COUNTERCLAIM DEFENDANTS’
                                                                 ANSWER TO COUNTERCLAIM PLAINTIFF’S
                                                 -2-                                 COUNTERCLAIMS
Case 2:17-cv-07639-SJO-KS Document 622 Filed 12/23/19 Page 5 of 13 Page ID #:27845



    1           16.   Juno admits that Exhibit B1 appears to be a copy of an article titled “Kite,
    2   NCI Partner on Engineered Autologous T-Cell Therapies.” Except as expressly
    3   admitted, Juno lacks sufficient knowledge or information to form a belief as to the
    4   truth or falsity of the allegations set forth in paragraph 16 and on that basis denies
    5   them.
    6           17.   Juno admits that Exhibit C appears to be a copy of a Kite Pharma press
    7   release titled “Kite, NCI Partner on Engineered Autologous T-Cell Therapies.”
    8   Except as expressly admitted, Juno lacks sufficient knowledge or information to form
    9   a belief as to the truth or falsity of the allegations set forth in paragraph 17 and on
   10   that basis denies them.
   11           18.   Juno admits that Exhibit D appears to be a copy of a Kite Pharma press
   12   release titled “Kite Pharma Presents Results of Multi-Center Pivotal ZUMA-1 Trial
   13   of Axicabtagene Ciloleucel (KTE-C19) in Aggressive Non-Hodgkin Lymphoma as
   14   Late-Breaking Abstract at Annual Meeting of American Society of Hematology.”
   15   Except as expressly admitted, Juno lacks sufficient knowledge or information to form
   16   a belief as to the truth or falsity of the allegations set forth in paragraph 18 and on
   17   that basis denies them.
   18           19.   Juno lacks sufficient knowledge or information to form a belief as to the
   19   truth or falsity of the allegations set forth in paragraph 19 and on that basis denies
   20   them.
   21           20.   Juno lacks sufficient knowledge or information to form a belief as to the
   22   truth or falsity of the allegations set forth in paragraph 20 and on that basis denies
   23   them.
   24           21.   Juno admits that Exhibit E appears to be a copy of a Kite Pharma press
   25   release titled “Kite Announces Initiation of Axicabtagene Ciloleucel CAR-T Clinical
   26
                All references to “Exhibits” refer to the exhibits to the Counterclaims which
                1
   27   were filed with the Kite Pharma, Inc.’s Answer To Plaintiffs’ Second Amended And
        Supplemental Complaint and Counterclaims (Dkt. No. 617) and incorporated by
   28   reference in the Counterclaims.
                                                            PLAINTIFFS AND COUNTERCLAIM DEFENDANTS’
                                                                 ANSWER TO COUNTERCLAIM PLAINTIFF’S
                                                  -3-                                COUNTERCLAIMS
Case 2:17-cv-07639-SJO-KS Document 622 Filed 12/23/19 Page 6 of 13 Page ID #:27846



    1   Program in the European Union.” Except as expressly admitted, Juno lacks sufficient
    2   knowledge or information to form a belief as to the truth or falsity of the allegations
    3   set forth in paragraph 21 and on that basis denies them.
    4           22.   Juno admits that Exhibit F appears to be an excerpt of a version of the
    5   “Fact Sheet: Breakthrough Therapies” section of the Food and Drug Administration’s
    6   website, which exhibit contains, in part, text selectively contained within certain of
    7   the quotations in paragraph 22. Except as expressly admitted, Juno lacks sufficient
    8   knowledge or information to form a belief as to the truth or falsity of the allegations
    9   set forth in paragraph 22 and on that basis denies them.
   10           23.   Juno lacks sufficient knowledge or information to form a belief as to the
   11   truth or falsity of the allegations set forth in paragraph 23 and on that basis denies
   12   them.
   13           24.   Juno admits that Exhibit G appears to be a copy of a Kite Pharma press
   14   release titled “Kite Completes Submission of U.S. Biologics License Application
   15   (BLA) for Axicabtagene Ciloleucel as the First CAR-T Therapy for the Treatment of
   16   Patients With Aggressive Non-Hodgkin Lymphoma (NHL),” which exhibit contains,
   17   in part, text selectively contained within certain of the quotations in paragraph 24.
   18   Except as expressly admitted, Juno lacks sufficient knowledge or information to form
   19   a belief as to the truth or falsity of the allegations set forth in paragraph 24 and on
   20   that basis denies them.
   21           25.   Juno is informed and believes, and on that basis admits, that Kite is a
   22   wholly owned subsidiary of Gilead Sciences, Inc. Except as expressly admitted, Juno
   23   lacks sufficient knowledge or information to form a belief as to the truth or falsity of
   24   the allegations set forth in paragraph 25 and on that basis denies them.
   25           26.   Juno admits that Exhibit H appears to be an excerpt of a version of the
   26   “FDA News Release” section of the Food and Drug Administration’s website titled
   27   “FDA approves CAR-T cell therapy to treat adults with certain types of large B-cell
   28   lymphoma.” Except as expressly admitted, Juno lacks sufficient knowledge or
                                                           PLAINTIFFS AND COUNTERCLAIM DEFENDANTS’
                                                                ANSWER TO COUNTERCLAIM PLAINTIFF’S
                                                 -4-                                COUNTERCLAIMS
Case 2:17-cv-07639-SJO-KS Document 622 Filed 12/23/19 Page 7 of 13 Page ID #:27847



    1   information to form a belief as to the truth or falsity of the allegations set forth in
    2   paragraph 26 and on that basis denies them.
    3                       (b)   Kite’s CAR-T Collaborations
    4           27.   Juno admits that Exhibit I appears to be a copy of a Kite Pharma press
    5   release titled “Kite Pharma and The Leukemia & Lymphoma Society(R) Enter Into
    6   Collaboration to Enhance the Development of KTE-C19 in Refractory Aggressive
    7   Non-Hodgkin Lymphoma and Launch CAR T-Cell Therapy Educational Programs.”
    8   Except as expressly admitted, Juno lacks sufficient knowledge or information to form
    9   a belief as to the truth or falsity of the allegations set forth in paragraph 27 and on
   10   that basis denies them.
   11           28.   Juno admits that Exhibit J appears to be a copy of a Kite Pharma press
   12   release titled “Kite Pharma Announces Clinical Collaboration to Evaluate Two Novel
   13   Immunotherapies for Patients with Non-Hodgkin Lymphoma.” Except as expressly
   14   admitted, Juno lacks sufficient knowledge or information to form a belief as to the
   15   truth or falsity of the allegations set forth in paragraph 28 and on that basis denies
   16   them.
   17                       (c)   Juno’s CAR-T Failure
   18           29.   Juno admits that Juno is not currently developing JCAR015 for
   19   commercial marketing. Except as expressly admitted, Juno denies the allegations set
   20   forth in paragraph 29 of the Counterclaims.
   21           30.   Juno admits that the ’190 Patent is entitled “Nucleic Acids Encoding
   22   Chimeric T Cell Receptors.”
   23           31.   Juno admits that in 2013, Juno Therapeutics, Inc. and Memorial Sloan
   24   Kettering Cancer Center (“MSKCC”), which was a named plaintiff in this action until
   25   dismissed by this Court’s November 6, 2019 Order, entered into an Exclusive
   26   License Agreement that was intended to include the rights to the ’190 Patent. Except
   27   as expressly admitted, Juno denies the allegations set forth in paragraph 31 of the
   28   Counterclaims.
                                                          PLAINTIFFS AND COUNTERCLAIM DEFENDANTS’
                                                               ANSWER TO COUNTERCLAIM PLAINTIFF’S
                                                -5-                                COUNTERCLAIMS
Case 2:17-cv-07639-SJO-KS Document 622 Filed 12/23/19 Page 8 of 13 Page ID #:27848



    1         32.    Juno admits that MSKCC was at least one site of one or more clinical
    2   trials for JCAR015. Except as expressly admitted, Juno denies the allegations set
    3   forth in paragraph 32 of the Counterclaims.
    4         33.    Juno admits that the phase II clinical trial on JCAR015 was put on
    5   clinical hold on July 7, 2016. Juno admits that Exhibit K appears to be a copy of an
    6   article titled “Juno Therapeutics Stops Trial Of Cancer-Killing Cells After 3 Patient
    7   Deaths,” which exhibit contains, in part, text selectively contained within certain of
    8   the quotations in paragraph 33. Juno admits that the cited article states “[t]hree
    9   patients . . . died . . . forcing the trial to be put on hold.” According to the article,
   10   each death occurred from cerebral edema. Except as expressly admitted, Juno denies
   11   the allegations set forth in paragraph 33 of the Counterclaims.
   12         34.    Juno admits that it was permitted to resume the clinical trial involving
   13   JCAR015. Juno admits that two other patients participating in the trial appear to have
   14   died from cerebral edema. Juno admits that Exhibit L appears to be a copy of an
   15   article titled “Juno CAR-T study put on hold, again, after cerebral edemas and fatality,
   16   again.”
   17         35.    Juno admits that it thereafter voluntarily halted the clinical trial and the
   18   clinical trial has not resumed. Exhibit M appears to be a copy of an article titled
   19   “Two patient deaths halt trial of Juno’s new approach to treating cancer,” which
   20   exhibit contains, in part, text selectively contained within certain of the quotations in
   21   paragraph 35. Except as expressly admitted, Juno denies the allegations set forth in
   22   paragraph 35 of the Counterclaims.
   23         36.    Juno admits it is developing its JCAR017 therapy. Except as expressly
   24   admitted, Juno denies the allegations set forth in paragraph 36 of the Counterclaims.
   25         37.    Juno admits that its JCAR017 therapy uses a different amino acid
   26   sequence from the CAR sequence in JCAR015 and does not use the amino acid
   27   sequence encoded by SEQ ID NO:6.
   28
                                                            PLAINTIFFS AND COUNTERCLAIM DEFENDANTS’
                                                                 ANSWER TO COUNTERCLAIM PLAINTIFF’S
                                                 -6-                                 COUNTERCLAIMS
Case 2:17-cv-07639-SJO-KS Document 622 Filed 12/23/19 Page 9 of 13 Page ID #:27849



    1                      (d)    The ’190 Patent
    2         38.    Juno admits that every claim of the ’190 Patent requires a
    3   “costimulatory signaling region compris[ing] the amino acid sequence encoded by
    4   SEQ ID NO:6.”
    5         39.    Juno denies the allegations set forth in paragraph 39 of the
    6   Counterclaims.
    7         40.    Juno denies the allegations set forth in paragraph 40 of the
    8   Counterclaims.
    9         41.    Juno admits that a certificate of correction was requested for the ’190
   10   Patent. Except as expressly admitted, Juno denies the allegations set forth in
   11   paragraph 41 of the Counterclaims.
   12         42.    The allegations in paragraph 42 constitute conclusions of law or legal
   13   argument to which no responsive pleading is necessary. To the extent a responsive
   14   pleading is necessary, Juno denies the allegations set forth in paragraph 42 of the
   15   Counterclaims.
   16         43.    Juno denies the allegations set forth in paragraph 43 of the
   17   Counterclaims.
   18         44.    Juno denies the allegations set forth in paragraph 44 of the
   19   Counterclaims.
   20                               FIRST COUNTERCLAIM
   21               (Declaratory Judgment of Invalidity of the ’190 Patent)
   22         45.    Juno repeats and incorporates by reference each of its responses to
   23   paragraphs 1 through 44 above.
   24         46.    Juno is informed and believes, and on that basis admits, that Kite
   25   contends that the claims of the ’190 Patent are invalid. Juno admits that it contends
   26   that the claims of the ’190 Patent are not invalid. Except as expressly admitted, Juno
   27   denies the allegations set forth in paragraph 46 of the Counterclaims.
   28
                                                          PLAINTIFFS AND COUNTERCLAIM DEFENDANTS’
                                                               ANSWER TO COUNTERCLAIM PLAINTIFF’S
                                                -7-                                COUNTERCLAIMS
Case 2:17-cv-07639-SJO-KS Document 622 Filed 12/23/19 Page 10 of 13 Page ID
                                 #:27850


 1         47.     Juno denies the allegations set forth in paragraph 47 of the
 2   Counterclaims.
 3         48.     The allegations in paragraph 48 constitute conclusions of law or legal
 4   argument to which no responsive pleading is necessary.
 5                              SECOND COUNTERCLAIM
 6              (Declaratory Judgment of Noninfringement of the ’190 Patent)
 7         49.     Juno repeats and incorporates by reference each of its responses to
 8   paragraphs 1 through 48 above.
 9         50.     Juno admits that there is an actual, live controversy between Kite and
10   Juno as to whether Kite has infringed or does infringe, directly or indirectly, any valid
11   claim of the ’190 Patent. Juno admits that it contends that Kite infringes the ’190
12   Patent. Except as expressly admitted, Juno denies the allegations set forth in
13   paragraph 50 of the Counterclaims.
14         51.     Juno denies the allegations set forth in paragraph 51 of the
15   Counterclaims.
16         52.     The allegations in paragraph 52 constitute conclusions of law or legal
17   argument to which no responsive pleading is necessary.
18                              AFFIRMATIVE DEFENSES
19         Without assuming any burden of proof that it would not otherwise bear, Juno
20   asserts the following affirmative defense, which is pled in the alternative, and does
21   not constitute an admission that Kite is entitled to any relief whatsoever. Juno
22   reserves the right to assert additional affirmative defenses in the event that discovery
23   and other analyses indicate that additional affirmative defenses are appropriate.
24                           FIRST AFFIRMATIVE DEFENSE
25                                       (IPR Estoppel)
26         1.      Kite filed a petition for inter partes review (“IPR”) against the ’190
27   Patent on August 13, 2015. See Dkt. No. 484-2.
28
                                                         PLAINTIFFS AND COUNTERCLAIM DEFENDANTS’
                                                              ANSWER TO COUNTERCLAIM PLAINTIFF’S
                                              -8-                                 COUNTERCLAIMS
Case 2:17-cv-07639-SJO-KS Document 622 Filed 12/23/19 Page 11 of 13 Page ID
                                 #:27851


 1         2.      That IPR proceeded to a Final Written Decision, issued by the Patent
 2   Trial and Appeal Board (“Board”) on December 16, 2016. See Dkt. No. 484-3.
 3         3.      The Board found that Kite had “not shown by a preponderance of the
 4   evidence that claims 1-13 of the ’190 Patent are unpatentable under 35 U.S.C. § 103.”
 5   See Dkt. No. 484 (quoting Dkt. No. 484-3 at 29).
 6         4.      As a result, Kite is now estopped from asserting that the claims of the
 7   ’190 Patent are invalid “on any ground that the petitioner raised or reasonably could
 8   have raised during the inter partes review.” See 35 U.S.C. § 315(e).
 9              PRAYER FOR RELIEF ON KITE’S COUNTERCLAIMS
10         Juno denies that Kite is entitled to any relief, and specifically denies the
11   allegations and requests for relief set forth in paragraphs A-G under the heading
12   “PRAYER FOR RELIEF” in the Counterclaims.
13         WHEREFORE, Counterclaim Defendants pray for relief as follows:
14         A.      An award to Counterclaim Defendants of their costs and reasonable
15   expenses to the fullest extent permitted by law;
16         B.      A declaration that this case is exceptional pursuant to 35 U.S.C. § 285,
17   and an award of attorneys’ fees and costs; and
18         C.      An award of such other and further relief as the Court may deem just
19   and proper.
20
21
22
23
24
25
26
27
28
                                                        PLAINTIFFS AND COUNTERCLAIM DEFENDANTS’
                                                             ANSWER TO COUNTERCLAIM PLAINTIFF’S
                                             -9-                                 COUNTERCLAIMS
Case 2:17-cv-07639-SJO-KS Document 622 Filed 12/23/19 Page 12 of 13 Page ID
                                 #:27852


 1    DATED: December 23, 2019     Respectfully submitted,
 2                                 By: /s/ Andrea W. Jeffries
 3                                      Andrea W. Jeffries (SBN 183408)
                                        Luke J. Burton (SBN 301247)
 4                                      JONES DAY
                                        555 South Flower Street, Fiftieth Floor
 5                                      Los Angeles, CA 90071
                                        Telephone: (213) 489-3939
                                        Facsimile: (213) 243-2539
 6
                                        Morgan Chu (SBN 70446)
 7                                      Alan J. Heinrich (SBN 212782)
                                        C. Maclain Wells (SBN 221609)
 8                                      Elizabeth C. Tuan (SBN 295020)
                                        IRELL & MANELLA LLP
 9                                      1800 Avenue of the Stars, Suite 900
                                        Los Angeles, California 90067-4276
10                                      Telephone: (310) 277-1010
                                        Facsimile: (310) 203-7199
11                                      Rebecca Carson (SBN 254105)
                                        Ingrid M. H. Petersen (SBN 313927)
12                                      IRELL & MANELLA LLP
                                        840 Newport Center Drive, Suite 400
13                                      Newport Beach, CA 92660
                                        Telephone: (949) 760-0991
14                                      Facsimile: (949) 760-5200
15                                      Christopher J. Harnett (Pro Hac Vice)
                                        Sarah A. Geers (Pro Hac Vice)
16                                      Kevin V. McCarthy (Pro Hac Vice)
                                        JONES DAY
                                        250 Vesey Street
17                                      New York, NY 10281-1047
                                        Telephone: (212) 326-3939
18                                      Facsimile: (212) 755-7306
19                                      Jennifer L. Swize (Pro Hac Vice)
                                        JONES DAY
20                                      51 Louisiana Avenue, N.W.
                                        Washington, DC 20001-2113
21                                      Telephone: (202) 879-3939
                                        Facsimile: (202) 626-1700
22                                      John M. Michalik (Pro Hac Vice)
                                        JONES DAY
23                                      77 West Wacker Drive, Suite 3500
                                        Chicago, IL 60601-1692
24                                      Telephone: (312) 782-3939
                                        Facsimile: (312) 782-8585
25
                                        Attorneys for Plaintiffs Juno Therapeutics,
26                                      Inc. and Sloan Kettering Institute for
                                        Cancer Research
27
28
                                                 PLAINTIFFS AND COUNTERCLAIM DEFENDANTS’
                                                      ANSWER TO COUNTERCLAIM PLAINTIFF’S
                                        - 10 -                            COUNTERCLAIMS
Case 2:17-cv-07639-SJO-KS Document 622 Filed 12/23/19 Page 13 of 13 Page ID
                                 #:27853


 1                            CERTIFICATE OF SERVICE
 2          A copy of the foregoing document was electronically filed with the Court
 3    this 23rd day of December, 2019. Notice of this filing will be sent by operation of
 4    the Court’s electronic filing system. Parties may access this filing through the
 5    Court’s system.
 6
 7                                             /s/ Andrea W. Jeffries ______________
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                      PLAINTIFFS AND COUNTERCLAIM DEFENDANTS’
                                                           ANSWER TO COUNTERCLAIM PLAINTIFF’S
                                            - 11 -                             COUNTERCLAIMS
